157 S.W.3d 359 (2005)
STATE of Missouri, Plaintiff/Respondent,
v.
Michael METZGER, Defendant/Appellant.
No. ED 84029.
Missouri Court of Appeals, Eastern District, Division Four.
March 1, 2005.
David A. Bruns, Clayton, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Richard Anthony Starnes, Co-Counsel, Jefferson City, MO, for Respondent.
Before LAWRENCE E. MOONEY, P.J. and LAWRENCE G. CRAHAN, J. and MARY K. HOFF, J.

ORDER
PER CURIAM.
Michael Metzger (Defendant) appeals from the trial court's judgment and sentence imposed after a jury found him guilty of one count of first-degree involuntary manslaughter, in violation of Section 565.024[1], and one count of armed criminal action, in violation of Section 571.015. The trial court sentenced Defendant to consecutive terms of two years' imprisonment on the involuntary manslaughter conviction and three years' imprisonment on the armed criminal action conviction.
We have reviewed the briefs of the parties, the legal file, and the record on appeal *360 and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no jurisprudential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All subsequent statutory references are to RSMo 2000, unless otherwise noted.